DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed 12/23/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically regarding the Foreign Patent Document citations numbers 1-3, only a copy of the cover page of each of these documents has been provided.  As such, these documents cannot be fully considered.  It is recommended that fully copies of these documents be filed in order for them to be considered.

Claim Rejections - 35 USC § 112

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 13, this claim begins “The system according to claim 10”; however claim 10 is directed towards a switch, not a system.  It is recommended that the word “system” be changed to “switch”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kucharczyk et al. (U.S. Publication US 2009/0303883 A1) in view of Candia (U.S. Publication US 2011/0154108 A1).
With respect to claim 1, Kucharczyk et al. discloses a switch transmitting digital data in the form of frames according to a data transmission protocol of the Ethernet type with predetermined routing, each frame comprising an identifier and an observation configuration field (See page 2 paragraph 27, page 4 paragraph 35, page 4 paragraph 37, and Figures 1 and 3 of Kucharczyk et al. for reference to a rack-mountable device 12, which is a switch, transmitting Ethernet type frames over predetermined port-to-port routed baths, with each Ethernet frame including MAC addresses, which are identifiers, and a VLAN and Tag fields which are used as observation configuration fields).  Kucharczyk et al. also discloses a plurality of input ports, each input port being able to receive frames coming from an end system or another switch; a plurality of output ports, each output port being able to transmit frames to an end system or another switch, at least one output port, called observation port, being connected to an observation module  able to analyze the traffic of the frames passing through via the switch (See pages 2-3 paragraphs 27-29 and Figures 1-2 of Kucharczyk et al. for reference to device 12 having network ports 16, which act as input ports and output ports receiving and transmitting frames to and from other switches, i.e. Ethernet switch 52’, or end systems, i.e. file server 24, and also including local network monitor ports 18, which are observation ports).  Kucharczyk et al. further discloses a conveying component configured to convey each frame according to said transmission protocol between at least one input port and one or several output ports (See page 3 paragraphs 30-31 of Kucharczyk et al. for reference to the device 12 including a modified Ethernet switch 14 that acts as a conveying component routing Ethernet frames between the ports 16 and 18).  Kucharczyk et al. also discloses each input and output port being associated with an identifier (See pages 4-5 paragraphs 40-41 and Figure 5 of Kucharczyk et al. for reference to each network port and monitor port being associated with an identifier as shown in Figure 5).  Kucharczyk et al. further discloses the switch  being configured to transmit, to the observation module via the observation port, only frames according to a first observation condition and a second observation condition; the compliance of a frame with the first observation condition being determined as a (See page 5 paragraphs 41-42 and Figures 5-6 of Kucharczyk et al. for reference to determining to transmit Ethernet frames to monitor ports based on an association with the VLAN ID of the frames, i.e. as a function of the observation field, and based on identifiers of ingress and egress port numbers associated with the frames).  Although Kucharczyk et al. does disclose a switch including the claimed components and performing the claimed functions, Kucharczyk et al. does not specifically disclose the switch being for an avionics communication system, as claimed.  However, Candia, in the field of communications, discloses an avionic communication system operating according to Avionics Full Duplex switched Ethernet, AFDX, which is a Ethernet type network, wherein port monitoring is used in switches to monitor messages sent through the switches (See page 1 paragraph 4, pages 1-2 paragraphs 15-22).  Thus, based on these teachings of Candia, it would have been obvious to one of ordinary skill in the art at the time of effective filing that an Ethernet monitoring system, such as taught by Kucharczyk et al. could be employed in an environment such as the avionics communication system of Candia, in order to gain the same advantage of being able to effectively monitor Ethernet type communications through an avionics communication system.
	With respect to claim 2, Kucharczyk et al. discloses wherein the conveying component is configured to check the compliance of each frame with the first observation condition and when this frame complies with this condition, to transmit it to the observation port (See page 5 paragraph 41, page 5 paragraphs 44-46, and Figure 5 of Kucharczyk et al. for reference to the switch checking the VLAN ID of Ethernet frames against a routing table to determine if they should be routed to specific monitoring ports).
	With respect to claim 3, Kucharczyk et al. discloses wherein the observation port is configured to check the compliance of each frame with the second observation condition and when this frame complies with this condition, to transmit it to the observation module (See page 5 paragraphs 44-46 of Kucharczyk et al. for reference to after the packets reach the ports, the ports evaluating the packets on a per egress port basis to determine based on the port information whether to transmit the packet, i.e. to a connected monitoring device, or to drop the packets).
	With respect to claim 4, Kucharczyk et al. discloses wherein the observation port is associated with a configuration table defining, for each frame, its compliance with the second observation condition as a function of the identifier of this frame or the identifier of the input port having received this frame or the identifier of one or several output ports for which this frame is intended (See page 45 paragraph 46 and Figures 4-6 of Kucharczyk et al. for reference to using port routing tables that define whether egress ports an associated VLAN IDs match, such that the egress port is used as a part of a function to determine if the received packet is in compliance or should be dropped).
	With respect to claim 5, Kucharczyk et al. discloses, further comprising a configuration module making it possible to configure the configuration table of the observation port (See page 5 paragraph 43 page 5 paragraph 47 and page 6 paragraph 50 of Kucharczyk et al. for reference to a system controller being used to dynamically update and alter port control configuration of the switch including updating routing of packets to different ports, i.e. by changing the port controls switch tables).
	With respect to claim 6, Kucharczyk et al. discloses wherein the configuration module is configured to be checked dynamically, during the operation (See page 5 paragraph 43 page 5 paragraph 47 and page 6 paragraph 50 of Kucharczyk et al. for reference to a system controller dynamically updating the configuration during operation).  As shown above with respect to the rejection of claim 1, Candia renders obvious use of Ethernet type communication monitoring in an avionic communication system.
	With respect to claim 7, Kucharczyk et al. discloses wherein the observation configuration field of each frame defines an observation access level of this frame, the compliance with the second observation condition being determined as a function of this access level and one or several outside parameters (See page 7 paragraph 56 of Kucharczyk et al. for reference to a priority tag being added to packets in addition to a VLAN ID, wherein the priority tag defines a priority value for a packet that is used with the other outside parameters, i.e. bandwidth capability of an egress port, to determine whether to transmit or drop packets).
	With respect to claim 8, as shown above with respect to the rejection of claim 1, Candia renders obvious the use of AFDX, which is known in the art to be an implementation of the ARINC Specification 664 Part 7.  Thus, the use of ARINC 664 P7 
	With respect to claim 9, as shown above with respect to the rejection of claim 1, Candia renders obvious the use of AFDX, which is known in the art to be an implementation of the ARINC Specification 664 Part 7.  Candia also teaches its network using both AFDX and Ethernet with compatibility being achieved using an AFDX-Ethernet cabling converter (See page 3 paragraphs 49-54 of Candia).  Thus, the use of mixed ARINC 664 P7 and Ethernet as the transmission protocol is also rendered obvious in view of the teachings of Candia for the same reasons.
	With respect to claim 11, shown above with respect to the rejection of claim 1, Candia renders obvious use of Ethernet type communication monitoring switches in an avionic communication system.  Kucharczyk et al. discloses its communication system including a plurality of switches connected to one another to form a computer network; a plurality of end systems, and each end system sending or receiving digital data and being connected to at least one switch (See page 2 paragraph 27, page 3 paragraph 33 and Figures 1-2 of Kucharczyk et al. for reference to multiple switches 52 connected to each other, and multiple end systems 20, 42, 44, 46, etc. sending and receiving data and connected to the switches).  Kucharczyk et al. also discloses the digital data taking the form of frames according to a data transmission protocol of the Ethernet type with predetermined routing, each frame comprising an identifier and an observation configuration field (See page 2 paragraph 27, page 4 paragraph 35, page 4 paragraph 37, and Figures 1 and 3 of Kucharczyk et al. for reference to a transmitting Ethernet type frames with each Ethernet frame including MAC addresses, which are identifiers, and a VLAN and Tag fields which are used as observation configuration fields).  As shown above with respect to the rejection of claim 1, Kucharczyk et al. further discloses at least one switch according to claim 1.
	With respect to claim 12, Kucharczyk et al. discloses wherein one of the end systems comprises said observation module (See page 3 paragraph 32 and Figure 1 of Kucharczyk et al. for reference to the end systems 42, 44, 46, each being types of observation modules connected to network monitor ports).
	With respect to claim 13, Kucharczyk et al. discloses wherein at least one of the end systems is configured to assign the observation configuration field of a frame a predetermined value so that the frame is according to the first observation condition (See page 4 paragraph 35 and Figure 3 of Kucharczyk et al. for reference to Ethernet frames generated by connected devices, i.e. end systems, including the VLAN and Tag fields, such that they are assigned a predetermined value used to determine routing to the network monitor ports).
	With respect to claim 14, Kucharczyk et al. discloses wherein the compliance with the second observation condition is determined as the function of this access level and one or several outside parameters relative to the operation of the communication system or the observation module (See page 7 paragraph 56 of Kucharczyk et al. for reference to a priority tag being added to packets in addition to a VLAN ID, wherein the priority tag defines a priority value for a packet that is used with the other outside parameters, i.e. bandwidth capability of an egress port, to determine whether to transmit or drop packets).  As shown above with respect to .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kucharczyk et al. in view of Candia, and in further view of Santoso et al. (U.S. Publication US 2017/0013086 A1).
With respect to claim 10, although as shown above in the rejection of claim 9, Candia renders obvious the used of mixed ARINC 644 P7 and Ethernet type communications (See page 3 paragraphs 49-54 of Candia), and although Kucharczyk et al. does disclose processing frames for predetermined routing according to relative priorities (See page 7 paragraph 56 of Kucharczyk et al. for reference to a priority tag being added to packets used to process routing), the combination of Kucharczyk et al. and Candia does not specifically disclose wherein the conveying component is able to differentiate between the data frames according to the protocol of type ARINC 664 P7 and the data frames according to the protocol of the Ethernet type with predetermined routing, and to process each data frame according to the protocol corresponding to it.  However, Santoso et al., in the field of communications, discloses using a conversion module to link between networks of different types including an Ethernet network and AFDX network, wherein Ethernet traffic and aircraft traffic is separately recognized and converted/routed according to the corresponding protocols (See page 3 paragraphs 28-29, page 5 paragraph 45, and Figures 1 and 4 of Santoso et al.).  Using a conversion module to link between networks of different types has the advantage allowing devices operating according to different protocols to .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Toillon et al. (U.S. Publication US 2016/0173472 A1), Miller et al. (U.S. Patent 8,958,297 B1), and Bobrek (U.S. Publication US 2015/0106537 A1) each disclose relevant systems and methods of monitoring Ethernet type communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461